 



EXHIBIT 10.26
HELEN OF TROY LIMITED
INCENTIVE STOCK OPTION AGREEMENT

             
Name of Optionee:
           
 
           
 
           
Date of Grant:
           
 
           
 
           
Vest Date I:
                     
 
           
Vest Date II:
                     
 
           
Vest Date III:
                     
 
           
Vest Date IV:
                     
 
           
Vest Date V:
                     
 
           
Total Option Shares Granted:
 
 
       
 
           
Exercise Price:
  $
 
       
 
           
Expiration Date:
           
 
           
 
           
Right of Relinquishment Granted:
           
 
           
 
           
Relinquishment Proportion:
 

        %
       
 
           
Withholding Right:
           
 
           

                  Helen of Troy Limited    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           

     Optionee acknowledges receipt of a copy of which is annexed hereto, and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Option subject to all of the terms and provisions thereof.
Optionee has reviewed the Plan, this Option and the Exercise of Stock Option in
their entirety and fully understands all provisions of this Option and the
Exercise of Stock Option. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan.

         
Dated:
       
 
       
 
  , Optionee         

110



--------------------------------------------------------------------------------



 



     Helen of Troy Limited, a Bermuda company (the “Company”), hereby grants to
the person whose name is written on the first page hereof (the “Optionee”), an
option to purchase the total number of shares stated on the first page hereof
(the “Shares”) of the Company’s common stock (the “Common Stock”), at the price
determined as provided herein, and in all respects subject to the terms and
provisions of the Amended and Restated 1998 Stock Option and Restricted Stock
Plan, (as amended, the “Plan”), adopted by the Company, which Plan is
incorporated herein by reference. Terms that are not defined herein but that are
defined in the Plan shall have the same meanings as in the Plan when used
herein.
     1. Nature of the Option. This Option is intended to qualify as an
“incentive stock option” as defined in Section 422(b) of the Code (“ISO”) to the
extent that the aggregate Fair Market Value (determined as of the Date of Grant)
of Shares of Common Stock that are exercisable for the first time by the
Optionee during any calendar year does not exceed $100,000. The remaining Shares
covered by this Option, if any, shall be deemed to be non-statutory options.
     2. Exercise Price. The exercise price for each share of Common Stock is set
forth on the first page hereof (the “Exercise Price”), but in no event shall the
Exercise Price be less than 100% of the Fair Market Value of the Shares subject
to this Option on the Date of Grant (or 110% in the case the Optionee is a
Ten-Percent Shareholder on the Date of Grant).
     3. Exercise of Option. Subject to the terms of Sections 6, 7 and 8 of this
Agreement, this Option shall be exercisable during its term as follows:
          (a) Right to Exercise.
     (i) Subject to the restrictions and conditions in this Incentive Stock
Option Agreement (the “Agreement”) and the Plan, this Option may be exercised in
whole or in part but only as to the number of Shares and within the time
intervals set forth on the first page hereof.
     (ii) Notwithstanding Section 3(a)(i) above, in the event of the dissolution
or liquidation of the Company, other than pursuant to a Reorganization
(hereinafter defined), this Option shall terminate as of a date to be fixed by
the Committee, provided that not less than 30 days written notice of the date so
fixed shall be given to the Optionee and the Optionee shall have the right
during such period to exercise this Option as to all or any part of the Shares
covered hereby including Shares as to which this Option would not otherwise be
exercisable by reason of an insufficient lapse of time.
          In the event of a Reorganization in which the Company is not the
surviving or acquiring company, or in which the Company is or becomes a
wholly-owned subsidiary of another company after the effective date of the
Reorganization, then:
          (A) if there is no plan or agreement respecting the Reorganization
(“Reorganization Agreement”) or if the Reorganization Agreement does not
specifically provide for the change, conversion or exchange of the Shares under
outstanding unexercised options for securities of another corporation, then the
Committee shall take such action, and this Option shall terminate, as provided
above; or

111



--------------------------------------------------------------------------------



 



          (B) if there is a Reorganization Agreement and if the Reorganization
Agreement specifically provides for the change, conversion or exchange of the
shares under outstanding or unexercised options for securities of another
corporation, then the Committee shall adjust the Shares under this Option in a
manner not inconsistent with the provisions of the Reorganization Agreement for
the adjustment, change, conversion or exchange of such stock and such options.
     The term “Reorganization” as used in this Section 3(a)(ii) shall mean any
statutory merger, statutory consolidation, sale of all or substantially all of
the assets of the Company, or sale, pursuant to an agreement with the Company,
of securities of the Company pursuant to which the Company is or becomes a
wholly-owned subsidiary of another company after the effective date of the
Reorganization.
     Except as provided above in this Section 3(a), and except as otherwise
provided by the Committee in its sole discretion, this Option shall terminate
immediately prior to the consummation of such proposed action.
     (iii) Notwithstanding Section 3(a)(i) and subject to Section 3(a)(ii)
above, in the event there occurs a Change of Control, the Optionee shall have
the right to exercise from and after the date of the Change in Control this
Option in whole or in part notwithstanding that this Option may not be fully
exercisable.
     (iv) This Option may not be exercised for a fraction of a share.
     (b) Method of Exercise. This Option shall be exercisable at such times and
under such conditions as shall be determined by the Committee, including without
limitation performance criteria with respect to Company and/or the Optionee, and
in accordance with the following terms:
     (i) This Option shall be exercisable from time to time by delivering an
Exercise of Stock Option to the Committee in substantially the form of Exhibit
“A” (the “Notice of Exercise”). The Notice of Exercise shall state the number of
Shares in respect of which this Option is being exercised and shall contain or
be accompanied by such other representations and agreements as to the Optionee’s
investment intent with respect to such Shares as may be required by the Company
pursuant to the provisions of the Plan. Such Notice of Exercise shall be signed
by the Optionee and shall be delivered in person or by certified mail to the
Committee. The Notice of Exercise shall be accompanied by payment of the
Exercise Price.
     (ii) No Shares will be issued pursuant to the exercise of this Option
unless such issuance and such exercise shall comply with this Agreement, the
Plan, all relevant provisions of law and the requirements of any stock exchange
upon which the shares may then be listed.
     (iii) The Company may refrain from delivering or transferring Shares issued
hereunder and under the Plan until the Committee has determined that the
Optionee has tendered to the Company any federal, state or local tax owed by the
Optionee as a result

112



--------------------------------------------------------------------------------



 



of exercising this Option, or disposing of any Shares, in the event that the
Company has a legal liability to satisfy such tax.
     (iv) The Company shall not be liable to any person or entity for damages
due to any delay in the delivery or issuance of any stock certificate for any
reason whatsoever.
     (c) Number of Shares Exercisable. Each exercise of this Option shall
reduce, by an equal number, the total number of Shares that may thereafter be
purchased under this Option, but shall not affect the exercise of any other
options granted by the Committee and held by the Optionee.
     4. Method of Payment. Payment of the Exercise Price shall be by any of the
following:
     (a) cash or certified check;
     (b) if authorized by the Committee, delivery to the Committee of other
Shares of Common Stock having a Fair Market Value on the date of delivery equal
to the aggregate Exercise Price of the Shares as to which this Option is being
exercised; or
     (c) if authorized by the Committee, any combination of the above methods or
any other method of payment as may be permitted under applicable law and the
Plan.
     5. Restrictions on Exercise. This Option may not be exercised if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such Shares would constitute a violation of any applicable
federal or state securities or other law or regulation. As a condition to the
exercise of this Option, the Committee may require the Optionee to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.
     6. Termination of Status as an Employee. Subject to the terms of Sections 7
and 8 of this Option, the Optionee holding this Option who ceases to be an
Employee of the Company may, but only until the earlier of the date (a) this
Option expires, or (b) thirty (30) days after the date the Optionee ceases to be
an Employee, exercise this Option to the extent that the Optionee was entitled
to exercise it on such date; provided, however, that in the event the Optionee
is an Employee and is terminated without cause (as determined in the sole
discretion of the Committee) then the thirty (30) day period described in this
sentence shall be automatically extended to ninety (90) days, unless the
Committee further extends such period in its sole discretion. The Committee
shall have the authority to determine the date the Optionee ceases to be an
Employee. The Exercise Price paid in connection with the exercise of this Option
under this Section 6 shall be by cash or certified check only. To the extent
that the Optionee was not entitled to exercise this Option on such date, or if
the Optionee does not exercise it within the time specified herein, this Option
shall terminate.
     7. Disability of the Optionee. Notwithstanding the terms of Section 6
above, in the event the Optionee is unable to continue to perform Services for
the Company or any of its Subsidiaries as a result of the Optionee’s Permanent
and Total Disability, and at the time such Permanent and Total Disability begins
the Optionee was an Employee and had been an Employee since the Date of Grant,
the Optionee may exercise this Option in whole or in part notwithstanding that
this Option may not be fully exercisable, but only until the earlier of the date
(a) this Option expires, or (b) twelve (12) months from

113



--------------------------------------------------------------------------------



 



the date of termination of Services due to such Permanent and Total Disability.
To the extent the Optionee is not entitled to exercise this Option on such date
or if the Optionee does not exercise it within the time specified herein, this
Option shall terminate.
     8. Death of the Optionee. Upon the death of the Optionee, this Option shall
terminate and be of no further effect; provided, however, notwithstanding the
provisions of Section 6 above, in the event the Optionee’s death occurs during
the term of this Option and, at the time of death, the Optionee was an Employee
and had been an Employee since the Date of Grant, this Option may be exercised
in whole or in part notwithstanding that this Option may not have been fully
exercisable on the date of the Optionee’s death, but only until the earlier of
the date (a) this Option expires, or (b) twelve (12) months from the date of the
Optionee’s death, by the Optionee’s estate or by a person who acquired the right
to exercise this Option by bequest or inheritance. To the extent this Option is
not entitled to be exercised on such date or if this Option is not exercised
within the time specified herein, this Option shall terminate.
     9. Non-Transferability of Option. This Option may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined by the Code or Title I of the Employee
Retirement Income Security Act, or the rules thereunder, and is not assignable
by operation of law or subject to execution, attachment or similar process.
Except as otherwise provided herein, this Option may be exercised during the
Optionee’s lifetime only by the Optionee. Any attempted sale, pledge,
assignment, hypothecation or other transfer of this Option contrary to the
provisions hereof and the levy of any execution, attachment or similar process
upon this Option shall be null and void and without force or effect. No transfer
of this Option by will or by the laws of descent and distribution shall be
effective to bind the Company unless the Company shall have been furnished with
written notice thereof and an authenticated copy of the will and/or such other
evidence as the Board may deem necessary to establish the validity of the
transfer and the acceptance by the transferee or transferees of the terms and
conditions of this Agreement with respect to this Option. The terms of this
Option shall be binding upon the executors, administrators, heirs and successors
of the Optionee.
     10. Confidentiality and Non-Competition. By accepting this Option and as a
condition to the exercise of this Option and the enjoyment of benefits of the
Plan, the Optionee agrees:
          (a) Confidentiality. During the period that the Optionee provides
Services (or the Optionee’s engaging in any other activity with or for the
Company) and for a two year period thereafter, the Optionee shall treat and
safeguard as confidential and secret all Confidential Information received by
the Optionee at any time. Without the prior written consent of the Company,
except as required by law, the Optionee will not disclose or reveal any
Confidential Information to any third party whatsoever or use the same in any
manner except in connection with the businesses of the Company and its
Subsidiaries. In the event that the Optionee is requested or required (by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or other process) to disclose (i) any Confidential
Information or (ii) any information relating to his opinion, judgment or
recommendations concerning the Company or its Subsidiaries as developed from the
Confidential Information, the Optionee will provide the Company with prompt
written notice of any such request or requirement so that the Company may seek
an appropriate protective order or waive compliance with the provisions
contained herein. If, failing the entry of a protective order or the receipt of
a waiver hereunder, the Optionee is, in the reasonable opinion of his counsel,
compelled to disclose Confidential Information, the Optionee shall disclose only
that portion and will exercise best efforts to obtain assurances that
confidential treatment will be accorded such Confidential Information.

114



--------------------------------------------------------------------------------



 



          (b) Non-Competition. During the period that the Optionee provides
Services to the Company or its Subsidiaries, and for a two-year period
thereafter, the Optionee shall not, without prior written consent of the
Committee, do, directly or indirectly, any of the following:
               (i) own, manage, control or participate in the ownership,
management, or control of, or be employed or engaged by or otherwise affiliated
or associated with, any other corporation, partnership, proprietorship, firm,
association or other business entity, or otherwise engage in any business which
competes with the business of the Company or any of its Subsidiaries (as such
business is conducted during the term the Optionee provides Services to the
Company or its Subsidiaries) in the geographical regions in which such business
is conducted; provided, however, that the ownership of a maximum of one percent
of the outstanding stock of any publicly traded corporation shall not violate
this covenant; or
               (ii) employ, solicit for employment or assist in employing or
soliciting for employment any present, former or future employee, officer or
agent of the Company or any of its Subsidiaries.
          In the event any court of competent jurisdiction should determine that
the foregoing covenant of non-competition is not enforceable because of the
extent of the geographical area or the duration thereof, then the Company and
the Optionee hereby petition such court to modify the foregoing covenant to the
extent, but only to the extent, necessary to create a covenant which is
enforceable in the opinion of such court, with the intention of the parties that
the Company shall be afforded the maximum enforceable covenant of
non-competition which may be available under the circumstances and applicable
law.
          (c) Failure to Comply. The Optionee acknowledges that remedies at law
for any breach by him or her of this Section 10 may be inadequate and that the
damages resulting from any such breach are not readily susceptible to being
measured in monetary terms. Accordingly, the Optionee acknowledges that upon his
or her violation of any provision of this Section 10, the Company will be
entitled to immediate injunctive relief and may obtain an order restraining any
threatened or future breach. The Optionee further agrees, subject to the proviso
at the end of this sentence, that if he or she violates any provisions of this
Section 10, the Optionee shall immediately forfeit any rights and benefits under
this Plan and shall return to the Company this Option to the extent unexercised
and shall return any Shares held by the Optionee received upon exercise of this
Option together with any proceeds from sales of any Shares received upon
exercise of this Option; provided, however, that upon violation of subsection
(b) of this Section 10, the forfeiture and return provisions contained in this
sentence shall apply only to this Option to the extent it has become
exercisable, and in any such case the proceeds of sales therefrom, during the
two year period immediately prior to termination of the Optionee’s Services.
Nothing in this Section 10 will be deemed to limit, in any way, the remedies at
law or in equity of the Company, for a breach by the Optionee of any of the
provisions of this Section 10.
          (d) Notice. The Optionee agrees to provide written notice of the
provisions of this Section 10 to any future employer of the Optionee, and the
Company expressly reserves the right to provide such notice to the Optionee’s
future employer(s).
          (e) Severability. If any provisions or part of any provision of this
Section 10 is held for any reason to be unenforceable, (i) the remainder of this
Section 10 shall nevertheless remain in full

115



--------------------------------------------------------------------------------



 



           force and effect and (ii) such provision or part shall be deemed to
be amended in such manner as to render such provision enforceable.
     11. Term of Option. This Option may not be exercised after the expiration
date, which date is set forth on the first page of this Option.
     12. Subject to Plan. This Option is subject to all of the terms and
conditions of the Plan, and specifically to the powers of the Committee to make
interpretations of the Plan and of options granted thereunder, and of the
Committee to alter, amend, suspend or discontinue the Plan subject to the
limitations expressed in the Plan. By acceptance hereof, the Optionee
acknowledges receipt of a copy of the Plan, represents that he or she has read
the terms and provisions of the Plan, and accepts this Option subject to all of
the terms and provisions thereof and recognizes and agrees that all
determinations, interpretations or other actions respecting the Plan may be made
by the Committee, and that such determinations, interpretations or other actions
are final, conclusive and binding upon all parties, including the Optionee.
     13. Early Disposition of Stock Subject to ISO. The Optionee understands
that if any Shares received under this Option are disposed of within two
(2) years after the date of this Agreement or within one (1) year after such
Shares were transferred to the Optionee, then the Optionee will be treated for
federal income tax purposes as having received ordinary income at the time of
such disposition in an amount equal to the excess of the Fair Market Value of
the Shares at the time such Shares were delivered to the Optionee less the price
paid for the Shares. The Optionee hereby agrees to notify the Committee in
writing within ten (10) days after the date of any such disposition and
immediately deliver to the Company any amount of federal income tax withholding
required by law. The Optionee understands that if the Optionee disposes of such
Shares at any time after the expiration of such two-year and one-year holding
periods, any gain on such sale will be taxed at capital gain rates.
     14. Qualification as an Incentive Stock Option. The Optionee understands
that, subject to the terms of Section 2 of this Agreement, this Option is
intended to qualify as an “incentive stock option” within the meaning of section
422(b) of the Code. The Optionee understands, further, that the Exercise Price
for the Shares subject to this Option has been set by the Committee at a price
that the Committee has determined to be not less than 100% (or, if the Optionee
owned at the time of grant more than 10% of the voting securities of the
Company, 110%) of the Fair Market Value of the Shares on the Date of Grant. The
Company believes that the methodology by which the Committee valued the Shares
at such time represented a good faith attempt, as defined in the Code, at
reaching an accurate appraisal of the Fair Market Value of the Shares. The
Optionee understands and acknowledges, however, that the Company shall not be
responsible for any additional tax liability incurred by the Optionee in the
event that the Internal Revenue Service is to determine that this Option does
not qualify as an incentive stock option, for any reason, including without
limitation a determination that the Committee’s valuation did not represent a
good faith attempt to value the Shares.
     15. Holding Period. As a condition to the granting of this Option, unless
the Committee otherwise consents in writing, the Optionee shall not sell or
otherwise dispose of any Shares acquired pursuant to the exercise of this Option
for a period of six (6) months following the Date of Grant.

116